       Case 1:18-cv-00176-CRK Document 102        Filed 01/04/21   Page 1 of 20




                                  Slip Op. 21-2

          UNITED STATES COURT OF INTERNATIONAL TRADE


 CHANGZHOU TRINA SOLAR ENERGY
 CO., LTD. ET AL.,

       Plaintiffs and Consolidated
       Plaintiffs,

 and

 JA SOLAR TECHNOLOGY YANGZHOU
 CO., LTD. ET AL.,

        Plaintiff-Intervenors,
                                                  Before: Claire R. Kelly, Judge
 v.
                                                  Consol. Court No. 18-00176
 UNITED STATES,

        Defendant,

 and

 SOLARWORLD AMERICAS, INC. ET AL.,

        Defendant-Intervenor and
        Consolidated Defendant-
        Intervenor.


                            OPINION AND ORDER

[Sustaining in part and remanding in part the results of Commerce’s remand
redetermination in the fourth administrative review of the antidumping duty order
covering crystalline silicon photovoltaic cells, whether or not assembled into
modules.]

                                                             Dated: January 4, 2021
      Case 1:18-cv-00176-CRK Document 102          Filed 01/04/21   Page 2 of 20




Consol. Court No. 18-00176                                                      Page 2

Robert G. Gosselink and Jonathan M. Freed, Trade Pacific, PLLC, of Washington,
DC, for plaintiff.

Jeffrey S. Grimson, Sarah M. Wyss, and Bryan P. Cenko, Mowry & Grimson, PLLC,
of Washington, DC, for consolidated plaintiffs and plaintiff-intervenors JA Solar
Technology Yangzhou Co., Ltd., Shanghai JA Solar Technology Co., Ltd. and JingAo
Solar Co., Ltd.

Timothy C. Brightbill, Laura El-Sabaawi, and Usha Neelakantan, Wiley Rein, LLP,
of Washington, DC, for consolidated plaintiff and defendant-intervenor SolarWorld
Americas, Inc.

Tara K. Hogan, Assistant Director, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, for defendant. Also on the brief was
Jeffrey Bossert Clark, Acting Assistant Attorney General, and Jeanne E. Davidson,
Director. Of Counsel on the brief was Ian McInerney, Office of Trade Enforcement
and Compliance, U.S. Department of Commerce, of Washington, DC.

      Kelly, Judge:     Before the court for review is the U.S. Department of

Commerce’s (“Commerce”) remand redetermination filed pursuant to the court’s

order in Changzhou Trina Solar Energy Co. v. United States, 44 CIT __, __, 450 F.

Supp. 3d 1301, 1317–18 (2020) (“Changzhou I”).         See Final Results of Remand

Redetermination, Aug. 7, 2020, ECF No. 91-1 (“Remand Results”). In Changzhou I,

the court remanded Commerce’s decision to value international freight expenses

using Maersk Line (“Maersk”) rate quotes. See Changzhou I, 44 CIT at __, 450 F.

Supp. 3d at 1312–13. Moreover, the court remanded Commerce’s refusal to increase

Changzhou Trina Solar Energy Co., Ltd. et al.’s 1 (“Trina”) export price (or constructed


1 Changzhou Trina Solar Energy Co., Ltd., Trina Solar (Changzhou) Science &
Technology Co., Ltd., Yancheng Trina Solar Energy Technology Co., Ltd., Changzhou
Trina Solar Yabang Energy Co., Ltd., Turpan Trina Solar Energy Co., Ltd., Hubei
Trina Solar Energy Co., Ltd., and Trina Solar (Hefei) Science & Technology Co., Ltd
are referred to, collectively, as “Trina.”
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 3 of 20




Consol. Court No. 18-00176                                                    Page 3

export price) (“U.S. Price”) by the amount of the countervailing duty (“CVD”) imposed

to offset the benefit conferred to manufacturers and exporters of the subject

merchandise by the Export Import Bank of China’s (“Ex-Im Bank”) Export Buyer’s

Credit Program (“Credit Program”) in the concurrent administrative review of the

companion CVD Order (“companion CVD review”). See id. at 1307–12.

      On remand, Commerce continues to rely on Maersk data to value Trina’s

international freight expenses. See Remand Results at 4–17. Under respectful

protest, 2 Commerce applies the statutory adjustment to Trina’s U.S. Price. See

Remand Results at 17–19. For the following reasons, Commerce’s redetermination

is remanded in part and sustained in part.

                                  BACKGROUND

      The court presumes familiarity with the facts of this case, as set out in the

previous opinion ordering remand to Commerce, and now recounts the facts relevant

to the court’s review of the Remand Results. See Changzhou I, 44 CIT at __, 450 F.

Supp. 3d at 1304–07. On July 27, 2018, Commerce published its final determination

in the fourth administrative review of the antidumping duty (“ADD”) order covering

crystalline silicon photovoltaic cells, whether or not assembled into modules (“solar

cells” or “solar panels”), from the People’s Republic of China (“PRC” or “China”). See

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From


2 By adopting a position forced upon it by the Court “under protest,” Commerce
preserves its right to appeal. See Viraj Grp., Ltd. v. United States, 343 F.3d 1371,
1376 (Fed. Cir. 2003).
      Case 1:18-cv-00176-CRK Document 102        Filed 01/04/21   Page 4 of 20




Consol. Court No. 18-00176                                                   Page 4

the [PRC], 83 Fed. Reg. 35,616 (Dep’t Commerce July 27, 2018) (final results of [ADD]

admin. review and final determination of no shipments; 2015–2016) (“Final Results”)

and accompanying Issues and Decisions Memo. for the [Final Results], A-570-979,

(July 11, 2018), ECF No. 36-5 (“Final Decision Memo”).

      Given that Commerce considers the PRC to be a nonmarket economy (“NME”),

when calculating Trina’s dumping margin, Commerce determined the normal value

of Trina’s entries of subject merchandise by using data from a surrogate market

economy country (“surrogate country”) at a comparable level of economic development

to value the factors utilized to produce the subject merchandise (“factors of

production” or “FOPs”). See Section 773(c)(4) of the Tariff Act of 1930, as amended,

19 U.S.C. § 1677b(c)(4) (2018). 3 Commerce chose Thailand as the primary surrogate

country. See SolarWorld Case Br. at 15, Feb. 28, 2018, PD 394, bar code 3678213-

01. 4 Commerce compared the normal value of the subject merchandise to Trina’s U.S.

Price, and its final determination yielded a weighted average dumping margin of

15.85 percent for Trina. See Final Results, 83 Fed. Reg. at 35,618.




3 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2018 edition.
4 On November 9, 2018, Defendant submitted indices to the confidential and public
records underlying Commerce’s Final Results. These indices are located on the
docket at ECF Nos. 36-2 & -3 and 36-4, respectively. All further references in this
opinion to administrative record documents are identified by the numbers assigned
by Commerce in those indices and preceded by “PD” and “CD” to denote public or
confidential documents.
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 5 of 20




Consol. Court No. 18-00176                                                    Page 5

      Trina, as well as JA Solar Technology Yangzhou Co., Ltd., Shanghai JA Solar

Technology Co., Ltd. and JingAo Solar Co., Ltd. (collectively, “JA Solar”), and

SolarWorld Americas, Inc. (“SolarWorld”) appealed to this court and challenged

various aspects of Commerce’s final determination. See Pl. [Trina’s] 56.2 Mot. J.

Agency R., Feb. 15, 2019, ECF No. 41-1 (“Trina’s Moving Br.”); Consol. Pls.’ & Pl.-

Intervenors’ 56.2 Mot. J. Agency R., Feb. 15, 2019, ECF No. 43-1 (“JA Solar’s Moving

Br.”); Def.-Intervenor and Consol. Def.-Intervenors’ [SolarWorld’s] 56.2 Mot. J.

Agency. R., Feb. 15, 2019, ECF No. 44-2 (“SolarWorld’s Moving Br.”). Trina and JA

Solar challenged Commerce’s refusal to increase Trina’s U.S. Price to account for the

5.46 percent ad valorem CVD rate it imposed, based on facts available with an

adverse inference (“adverse facts available” or “AFA”), 5 on the subject merchandise

in the companion CVD review. See Trina’s Moving Br. at 4–9; JA Solar’s Moving Br.

at 5–6; Final Decision Memo at 17–20; Crystalline Silicon Photovoltaic Cells,

Whether or Not Assembled Into Modules, From the [PRC], 82 Fed. Reg. 32,678 (Dep’t

Commerce July 17, 2017) (final results of [CVD] admin. review, and partial rescission

of [CVD] admin. review; 2014) (“3rd CVD AR”) and accompanying Issues and

Decisions Memo. for [3rd CVD AR] at Cmts. 1–2, C-570-980, (July 10, 2017), available


5 Parties and Commerce sometimes use the shorthand “AFA” or “adverse facts
available” to refer to Commerce's reliance on facts otherwise available with an
adverse inference to reach a final determination. AFA, however, encompasses a two-
part inquiry established by statute. See 19 U.S.C. § 1677e(a)–(b). It first requires
Commerce to identify information missing from the record, and second, to explain
how a party failed to cooperate to the best of its ability as to warrant the use of an
adverse inference when “selecting among the facts otherwise available.” Id.
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 6 of 20




Consol. Court No. 18-00176                                                    Page 6

at https://enforcement.trade.gov/frn/summary/prc/2017-14957-1.pdf (last visited Dec.

28, 2020) (“3rd CVD AR IDM”).

      With respect to its calculation of normal value, Trina and JA Solar challenged

Commerce’s decision to use Maersk data to value Trina’s international freight

expenses and refusal to exclude Thai import data with zero quantities when

calculating surrogate values. See Trina’s Moving Br. at 10–21; JA Solar’s Moving Br.

at 5–6. SolarWorld challenged Commerce’s selection of unconsolidated financial

statements from KCE Electronics Public Company Limited (“KCE”) to derive

surrogate financial ratios and Commerce’s decision to value Trina’s nitrogen input

using Mexican import data. See SolarWorld’s Moving Br. at 7–18.

      On May 13, 2020, the court issued Changzhou I, where it sustained in part

Commerce’s final determination. See Changzhou I, 44 CIT at __, 450 F. Supp. 3d at

1301–18. Namely, the court sustained: Commerce’s inclusion of zero quantity Thai

import data when calculating surrogate values; Commerce’s selection of KCE’s

statements to derive surrogate financial ratios; and Commerce’s decision to use

Mexican import data to value Trina’s nitrogen inputs when determining the normal

value of Trina’s entries of subject merchandise. See id. at 1313–17.

      However the court remanded for further explanation or reconsideration,

Commerce’s refusal to increase Trina’s U.S. Price to account for the AFA CVD rate

imposed to offset the benefit conferred to producers and manufacturers of the subject

merchandise by the Credit Program in 3rd CVD AR. See Changzhou I, 44 CIT at __,
      Case 1:18-cv-00176-CRK Document 102        Filed 01/04/21   Page 7 of 20




Consol. Court No. 18-00176                                                   Page 7

450 F. Supp. 3d at 1307–13, 1317. The court held that Commerce did not support its

finding that the Credit Program was never determined to be an export subsidy in 3rd

CVD AR solely on the fact that its decision to countervail the Credit Program there

was based on AFA, because AFA still requires a record-based determination. See id.

at 1308–09. Moreover, the court noted that descriptions of the Credit Program in 3rd

CVD AR demonstrated that Commerce found the program to be export contingent.

See id. at 1310. With respect to Commerce’s selection of Maersk data to value Trina’s

international freight expenses, the court noted that Commerce’s justifications for

relying on the Maersk data were based on the mistaken observation that data from

Xeneta AS (“Xeneta”)—a source for freight rates Commerce weighed the Maersk data

against—included handling charges. See id. at 1312–13.

      On August 7, 2020, Commerce issued its remand redetermination.             See

generally Remand Results.     Although Commerce conceded the Xeneta data was

submitted without handling charges, Commerce continued to rely on the Maersk data

to value international freight rates. See Remand Results at 4–17. Under respectful

protest, Commerce applied the statutory adjustment to Trina’s U.S. Price to account

for the AFA CVD rate imposed in the companion CVD review. See Remand Results

at 17–19.

                JURISDICTION AND STANDARD OF REVIEW

      The court has jurisdiction pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28

U.S.C. § 1581(c) (2018), which grant the Court authority to review actions contesting
      Case 1:18-cv-00176-CRK Document 102              Filed 01/04/21    Page 8 of 20




Consol. Court No. 18-00176                                                             Page 8

the final determination in an administrative review of an ADD order. The court will

uphold Commerce’s determination unless it is “unsupported by substantial evidence

on   the   record,     or   otherwise   not   in   accordance   with    law[.]”   19    U.S.C.

§ 1516a(b)(1)(B)(i).

                                        DISCUSSION

I.    International Freight Expenses

      Although Commerce now concedes that both data sets properly exclude

brokerage and handling expenses, 6 Commerce maintains that the Maersk data is

more specific to Trina’s experience than the Xeneta data because it reflects the type

of product and shipping container that Trina used. See Remand Results at 4–8. Trina

contends that the record continues to contradict Commerce’s conclusion. See Remand

Results at 8–11. Commerce’s determination is remanded for further consideration.

      When valuing a respondent’s FOPs and expenses, Commerce must use the

“best available information regarding the values of such factors in a market economy

country or countries considered to be appropriate by [Commerce].”                 19 U.S.C.



6 As a threshold matter, Commerce previously determined the Maersk data was
better than the Xeneta data because Maersk data was adjustable to exclude
brokerage and handling charges. See Final Decision Memo at 30. Commerce found
that the Xeneta data was not adjustable and would lead to double counting for these
charges. See id. The court held that Commerce’s conclusion was not supported by
the record, which showed that both sets of data excluded brokerage and handling
charges. See Changzhou I, 44 CIT at __, 450 F. Supp. 3d at 1312–13. On remand,
Commerce agrees that it was incorrect to state that the Xeneta data failed to account
for brokerage and handling charges. See Remand Results at 5. Nonetheless, on other
grounds, Commerce continues to find that the Maersk data is superior to the Xeneta
data. See id.
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 9 of 20




Consol. Court No. 18-00176                                                    Page 9

§ 1677b(c)(1). Commerce has broad discretion to decide what constitutes “the best

available information,” as the phrase is not statutorily defined. See QVD Food Co. v.

United States, 658 F.3d 1318, 1323 (Fed. Cir. 2011) (“QVD Food Co.”). However, the

agency must ground its selection in the overall purpose of the statute, which is to

calculate accurate dumping margins. See Rhone Poulenc, Inc. v. United States, 899

F.2d 1185, 1191 (Fed. Cir. 1990); see also Parkdale Int’l. v. United States, 475 F.3d

1375, 1380 (Fed. Cir. 2007).

      Commerce selects the best available information by evaluating data sources

based on their: (1) specificity to the input; (2) tax and import duty exclusivity; (3)

contemporaneity with the period of review; (4) representativeness of a broad market

average; and (5) public availability. See Import Admin., U.S. Dep’t Commerce, Non-

Market Econ. Surrogate Country Selection Process, Policy Bulletin 04.1 (Mar. 1,

2004), available at https://enforcement.trade.gov/policy/bull04-1.html (last visited

Dec. 28, 2020); see also Final Decision Memo at 35.

      Commerce’s determination that the Maersk data is more specific than the

Xeneta data, and thus more accurate, see Remand Results at 4–8, 11–17, is

unsupported by substantial evidence. Commerce conflates two distinct rationales,

each unsupported, in an attempt to justify its determination.       First, Commerce

concludes that the Maersk data is more specific because the rate is for the shipment
      Case 1:18-cv-00176-CRK Document 102          Filed 01/04/21   Page 10 of 20




Consol. Court No. 18-00176                                                    Page 10

of electronic goods. See Remand Results at 5. 7 Commerce reasons that electronics

and solar panels are the same for purposes of shipping, and therefore Maersk data

are “more specific to Trina’s experience than the Xeneta rates[,]” which were “not

specific to any product.” See Remand Results at 4–5. Yet, Commerce does not

address the court’s concern that it does not cite any evidence that shipping electronics

or shipping solar panels is more or less expensive than shipping anything else. See

Changzhou I, 44 CIT at __, 450 F. Supp. 3d at 1313 (“Commerce does not cite record

evidence to support the assumption that shipping solar panels requires special

handling or containers, or incurs special charges, such that the Maersk rates for

electronics would be more specific than rates derived from the Xeneta data.”).

Nothing in the record supports Commerce’s implicit assumption that, for non-

hazardous or nonrefrigerated goods, the type of goods matters for specificity purposes.

Commerce assumes varying costs for shipping different types of goods (i.e., electronics

vs. non-electronics), by conflating its discussion of the costs of shipping particular

types of goods with the costs of shipping in different types of containers. See Remand

Results at 12–13 (noting that the product being shipped can affect the container used

and that different containers have different costs, but subsequently acknowledging

that the different containers are for hazardous and refrigerated goods). Different

types of containers may have varying costs, but nothing in the record suggests that




7 Commerce states that the Harmonized Tariff Schedule supports its position that
solar panels are comparable to “electronic goods.” See Remand Results at 5–6.
     Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 11 of 20




Consol. Court No. 18-00176                                                  Page 11

solar panels or electronics are shipped in a container distinct from any other non-

hazardous and nonrefrigerated goods.

      Commerce’s second basis to prefer the Maersk data focuses on the varying costs

for different types of containers. Commerce notes that Maersk requires parties to

identify whether goods are hazardous or require refrigeration. See Remand Results

at 6. Commerce reasons that the Maersk data must therefore reflect rates exclusive

of refrigerated or hazardous shipments.     See id.   Yet, Commerce’s rationale for

concluding that the Maersk data is exclusive of refrigerated and hazardous shipments

conflicts with its rationale for concluding the opposite regarding the Xeneta data.

Commerce states:

      when requesting rate quotations Maersk requests that customers
      identify whether a requested shipment contains hazardous goods or
      requires refrigeration and there is no indication that the petitioner
      identified such requirements in the Maersk rate quotations it
      submitted. By contrast, there is no evidence that the Xeneta data
      submitted by Trina distinguishes between regular shipments,
      hazardous shipments, and shipments that require refrigeration.

Remand Results at 6.    Thus, Commerce states that there is no indication that the

petitioners requested quotes for refrigerated or hazardous shipment and assumes

that the lack of information supports the conclusion that the Maersk data did not

include quotes for refrigerated or hazardous materials. See id. It then points to the

lack of information concerning whether the Xeneta quotes were for refrigerated or

hazardous materials and concludes that the Xeneta data includes quotes for

refrigerated or hazardous materials. See id. Although it may be reasonable to infer

that Maersk data can be sorted by shipping container while Xeneta data cannot, it is
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 12 of 20




Consol. Court No. 18-00176                                                    Page 12

not reasonable to assume, without more, that the Maersk data supplied on this record

was exclusive of special charges for refrigerated or hazardous shipping containers.8

      For the first time in the remand redetermination, Commerce highlights that

the Maersk data states that it is for a 40-foot high cube dry container, while the

Xeneta data is for “shipping unknown goods that could be dissimilar to solar panels

and that could require special equipment or handling, unlike solar panels.” See

Remand Results at 6–7. It is unclear to the court if Commerce is arguing that the

absence of the word “dry” in the Xeneta data indicates either that there are distinct

types of 40-foot high cube containers, or that the Xeneta containers may either be for

refrigerated goods or for hazardous goods because they do not indicate “dry.” If the

former, neither the Maersk data nor the Xeneta data on the record indicates that 40-

foot containers are anything but dry. In fact, the Xeneta data indicates that there

are three type of containers: 20-foot, 40-foot and 40-foot high cube. 9 See Crystalline




8 As discussed further below, it seems reasonable that shipping containers for
refrigerated or hazardous goods would be more, not less, expensive. Yet, Commerce
assumes that the Xeneta data includes costs for shipping refrigerated or hazardous
goods even though Xeneta rates are less expensive than Maersk rates. See Remand
Results at 6; compare Trina’s Surrogate Value Freight Submission at Ex. 2
(summarizing the Xeneta freight rates), with Petitioner’s Submission of Surrogate
Values and New Factual Information at Ex. 1, CD 417-426, bar code 3636213-01 (Nov.
2, 2017) (summarizing the Maersk freight rates) (“SolarWorld’s Surrogate Value
Freight Submission”).
9 In contesting the final results Trina represented that the Xeneta data reflects 40-
foot high cube dry containers. See Trina’s Moving Br. at 12. Neither the Defendant

                                                                   (footnote continued)
      Case 1:18-cv-00176-CRK Document 102           Filed 01/04/21   Page 13 of 20




Consol. Court No. 18-00176                                                     Page 13

Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules from the [PRC]:

Response to Request for International Freight Surrogate Values [for the 2015-2016

Admin. Review] at Ex. 1, 4, CD 186, bar code 3594073-01 (July 17, 2017) (“Trina’s

Surrogate Value Freight Submission”). If the latter, as explained above, neither the

Maersk data nor the Xeneta data makes clear whether the rates supplied are

inclusive of refrigerated or hazardous goods.10

      Given that Commerce cannot conclude that either data set excludes quotes for

hazardous or refrigerated goods, and that the record lacks support for distinct costs

for shipping electronics, Commerce’s determination is unreasonable in light of the

evidence that detracts from its determination. Commerce uses its unsupported

conclusion regarding container specificity to elide an analysis of route specificity as

well as representativeness, factors which detract from its determination.            See

Remand Results at 8, 16 (“[T]here is no benefit to including more data in an average

if the data are not specific to Trina’s experience.”)

      On remand Commerce must address evidence which detracts from its

determination. First, Commerce does not confront the lack of route specificity in the


nor the Defendant-Intervenor contested that representation. Trina continues to
represent in its submissions challenging the remand redetermination that the Xeneta
data reflects 40-foot high cube dry containers. See, e.g., Pl. Trina’s Comments on
Final Results of Remand Redetermination at 4, Sept. 8, 2020, ECF No. 93 (“Trina’s
Br.”).
10For example, even though the Maersk data indicates that it is “dry”, it does not
indicate that it is not also for hazardous goods. There is no evidence on the record to
support a finding that these classifications are mutually exclusive, which is what
Commerce seems to suggest.
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 14 of 20




Consol. Court No. 18-00176                                                    Page 14

Maersk data. See Final Decision Memo at 30; compare Trina’s Surrogate Value

Freight Submission at Exs. 2–3 (showing the routes covered by the Xeneta data), with

Petitioner’s Submission of Surrogate Values and New Factual Information at Ex. 1,

CD 417-426, bar code 3636213-01 (Nov. 2, 2017) (“SolarWorld’s Surrogate Value

Freight Submission”) (showing the routes covered by the Maersk data). Commerce’s

practice is to choose data that is specific to the input in question. The input here is

freight. Taken together, the two datasets seem to indicate that a freight rate is a

function of not only the container, but also the route. See generally SolarWorld’s

Surrogate Value Freight Submission; Trina’s Surrogate Value Freight Submission.

Commerce’s choice of the Maersk data over the Xeneta data ignores the lack of two

routes used by Trina in the Maersk data. See Final Decision Memo at 30; compare

Trina’s Surrogate Value Freight Submission at Exs. 2–3 (showing the routes covered

by the Xeneta data), with SolarWorld’s Surrogate Value Freight Submission at Ex.

1 (showing the routes covered by the Maersk data). It may be that Commerce can

extrapolate missing route information from the information it has, but if it can do so,

and is doing so, it should say so and say why doing so is reasonable. 11



11In the Final Decision Memo, Commerce found that it was reasonable to rely on the
Maersk data despite the missing route information because of its concern that for the
Xeneta data, it could not itemize the handling charges, which would lead to double
counting of this charge when Commerce calculated Trina’s net U.S. price. See Final
Decision Memo at 31. Although Commerce now concedes that double counting is not
a concern with the Xeneta data because it does exclude handling charges, it does not
explain why it continues to be reasonable to extrapolate the missing route
information in the Maersk data even though Trina raised this issue again in its
comments. See generally Remand Results; Trina’s Br. at 12.
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 15 of 20




Consol. Court No. 18-00176                                                    Page 15

      Second, Commerce should also address the comparative representativeness of

the two data sets. Although it is reasonable for Commerce to choose price quotes over

broad data sets in some circumstances, it is not clear to the court why doing so here

is reasonable. According to Commerce, the Maersk data here comprises of 32 price

quotes for various port to port combinations “on a few days in the POR.” Final

Decision Memo at 31. There is no explanation of how the days were chosen and why

some days are relied on more heavily than others. See, e.g., SolarWorld’s Surrogate

Value Freight Submission at Ex. 1 (there are 15 price quotes from August 5, 2016

and there is one price quote from February 2, 2016). Nor is there any explanation

why some port to port combinations have 3 quotes, see, e.g., id. (3 price quotes for

Shanghai to Houston), while other port to port combinations have 1 quote. See, e.g.,

id. (1 price quote for Shanghai to Jacksonville). It may be that the days of the quotes

and the number of quotes for each port-to-port combination provides for a

representative selection, but Commerce has not explained that it does. Commerce

has acknowledged that the Xeneta data “cover the entire POR” and that “methodology

used in compiling the Xeneta data indicates that Xeneta gathers several hundred

thousand rates per month and that before releasing any market information, a

minimum of 4 rates, per route, per day, per equipment, is required.” Final Decision
      Case 1:18-cv-00176-CRK Document 102          Filed 01/04/21   Page 16 of 20




Consol. Court No. 18-00176                                                    Page 16

Memo at 31. Given the paucity, as well as the randomness of the selection, of quotes

for the Maersk data, some explanation of Commerce’s reasoning is warranted. 12

      The differences in the representativeness of the data extend not just to the

selection of specific days and routes, but to the volume of the data supplied, and how

it compares to what Trina actually shipped. According to Trina, the Maersk price

quotes represent 32 percent of the quantity of shipments by Trina. 13 Conversely, the

Xeneta data reflects a broad market average for the entire POR of all the routes used

by Trina. See Trina’s Surrogate Value Freight Submission at Exs. 1–3. It covers all

of Trina’s shipments. See id. Of course, it is not the court’s role to choose the best

information available, it is only to ensure that Commerce’s choice was reasonable.

See Fujitsu Gen. v. United States, 88 F.3d 1034, 1043 (Fed. Cir. 1996) (“To survive

judicial scrutiny, an agency's construction need not be the only reasonable

interpretation or even the most reasonable interpretation.”). But without further


12 Commerce addresses this representativeness problem in the final results by
concluding that the inability to deduct handling charges in the Xeneta data
nonetheless renders the Maersk data preferable. See Final Decision Memo at 31.
Although it now concedes its error with respect to handling charges in its remand
redetermination it does not revisit this acknowledged representativeness flaw except
to say that the broadness of the Xeneta data is undermined by the conclusion that it
may include rates for refrigerated or hazardous goods. See Remand Results at 4–17.
13Of the total quantity that Trina shipped, Trina calculated that there is no Maersk
data available for 68 percent of that total. See Crystalline Silicon Photovoltaic Cells,
Whether or Not Assembled Into Modules from the [PRC]: [Trina’s] Case Brief [for
2015-2016 Admin. Review] at Enclosure 3, CD 483, bar code 3672048-01 (Feb. 12,
2018). Commerce does not specifically address this assertion, but rather rests on the
broad proposition that breadth of information alone is not preferable when, according
to commerce, the Xeneta price quotes are not as specific as the Maersk. See, e.g.,
Remand Results at 8, 16.
        Case 1:18-cv-00176-CRK Document 102        Filed 01/04/21   Page 17 of 20




Consol. Court No. 18-00176                                                    Page 17

explanation, and in light of record evidence as to the quantity of Trina’s sales

represented by the two potential data sources, the court cannot say that Commerce’s

choice was reasonable.

         Finally, Commerce bases its remand determination on its assumption that the

Xeneta data includes refrigerated or hazardous shipping rates. See Remand Results

at 6.     Yet, nowhere does Commerce address an obvious implication of such an

assumption.      One would expect that the inclusion of refrigerated or hazardous

shipping rates would render the Xeneta freight rates more expensive than shipping

rates that did not include refrigerated or hazardous containers. Indeed, Trina made

this argument to the agency. See Pl. Trina’s Comments on Final Results of Remand

Redetermination at 8–9, Sept. 8, 2020, ECF No. 93 (“Trina’s Br.”). 14 Commerce


14   Trina states:
         [T]hat the Xeneta freight rates are significantly lower than the Maersk
         freight rates undermines Commerce conclusion that the Xeneta data
         includes rates for shipping refrigerated and hazardous cargo and the
         Maersk data does not. Considering the energy required to control the
         temperature of a container and the special handling required to convey
         hazardous cargo, it is reasonable to expect that a 40-foot [high cube]
         refrigerated container or a 40-foot[] [high cube] container for shipping
         hazardous cargo would be more expensive than a 40-foot [high cube] dry
         container. Yet, the per-container Maersk rates, with port-to-port costs
         ranging from $9,756 to $18,134 per container, are significantly higher
         than the Xeneta rates ranging from $893 to $4458 per container. If
         Commerce’s finding that the Xeneta dataset might include rates for
         refrigerated and hazardous cargo and Maersk dataset does not include
         such rates were true, then the opposite should be expected. That
         Commerce ignores this fact further demonstrates the absence of any
         evidentiary basis for its conclusion.

Trina’s Br. at 8 (citations omitted).
        Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 18 of 20




Consol. Court No. 18-00176                                                      Page 18

further assumes that the Maersk data does not include rates for shipping refrigerated

or hazardous items. See Remand Results at 6. And yet, not only is the Maersk data

reflective of rates much higher than the Xeneta data, compare Trina’s Surrogate

Value Freight Submission at Ex. 2 (summarizing the Xeneta freight rates), with

SolarWorld’s Surrogate Value Freight Submission at Ex. 1 (summarizing the Maersk

freight rates), but Trina claims that the Maersk data is reflective of rates much higher

than Maersk data from the prior review. 15 See Remand Results at 11; Trina’s Br. at

6–7. It may be that the illogical implications of Commerce’s assumptions can be

perfectly explained by factors known to Commerce and not known to the court. If




15   Commerce purports to address this issue, stating that:
         Trina contends that the average per-container Maersk rates are
         significantly higher than the Xeneta rates, possibly because the rates
         are for shipping hazardous, specialty, or refrigerated goods, and that the
         Maersk rates are anomalous when compared to Maersk ocean freight
         rates in prior segments of the proceeding. We disagree. First, the record
         clearly demonstrates that the Maersk rates are for shipping electronic
         goods, not hazardous, specialty, or refrigerated goods. Second, the Court
         directed Commerce to explain why we find that the Maersk rates are
         more specific to Trina’s experience than Xeneta rates and we have done
         so above. Trina has cited to nothing on the record demonstrating that
         the Maersk rates were miscalculated or otherwise inaccurate.
         Commerce has a long history of relying on Maersk ocean freight rates
         and as the Court has stated, ‘given Maersk’s prominent position in the
         shipping market, Commerce properly considered the Maersk data to be
         a reliable world market price.’ Thus, Commerce has no reason to doubt
         the reliability or accuracy of the Maersk data.
Remand Results at 15 (citations omitted). This explanation falls short. Commerce
does not offer any reason for the price discrepancy between the Maersk data for this
review and the Maersk data from the prior review.
      Case 1:18-cv-00176-CRK Document 102         Filed 01/04/21   Page 19 of 20




Consol. Court No. 18-00176                                                    Page 19

that is the case Commerce should further explain, or it should reconsider its

determination.

II.   Adjusting Trina’s Net U.S. Price

      When calculating the dumping margin, Commerce is statutorily required to

increase the U.S. Price by the amount of any CVD imposed on the subject

merchandise to offset an export subsidy. See 19 U.S.C. § 1677a(c)(1)(C). On remand,

Commerce increases Trina’s U.S. price by the amount of the CVD imposed on the

Credit Program in accordance with the court’s instruction. See Remand Results at

19.

      As explained by the Court of Appeals for the Federal Circuit, that Commerce

uses AFA to reach a decision to countervail a program “does not obviate Commerce’s

obligation to make the ‘applicable determination’” and to support its determination

with substantial evidence. Changzhou Trina Solar Energy Co. v. United States,

Appeals No. 20-1004 at 16–17 Fed. Cir. Sept. 3, 2020) (“Changzhou II”) (citations

omitted); see also 19 U.S.C. §§ 1677e(a), 1671, 1677(5), (5A), 1516a(b)(1)(B)(i). Based

on the fact that the Credit Program provides loan support through export buyer’s

credits, it is reasonable for Commerce to conclude in this proceeding that the Credit

Program was determined to be specific based on export contingency—in fact,

Commerce could only conclude that the Credit Program is an export subsidy.

Changzhou I, 44 CIT __, Slip Op. 20-64, at 13–14 (May 13, 2020). Commerce’s reliance

on AFA does not undermine a finding that the Credit Program was an export subsidy.
      Case 1:18-cv-00176-CRK Document 102          Filed 01/04/21   Page 20 of 20




Consol. Court No. 18-00176                                                      Page 20

See Changzhou II, Appeals No. 20-1004 at 16–17.                 As such, Commerce’s

determination is sustained.

                                   CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Commerce’s decision to continue to rely on the Maersk data

as a surrogate value is remanded for further consideration; and it is further

      ORDERED that Commerce’s decision to increase Trina’s net U.S. price is

sustained; and it is further

      ORDERED that Commerce shall file its remand redetermination with the

court within 90 days of this date; and it is further

      ORDERED that the parties shall have 30 days thereafter to file comments on

the remand redetermination; and it is further

      ORDERED that the parties shall have 30 days to file their replies to

comments on the remand redetermination; and it is further

      ORDERED that the parties shall have 14 days thereafter to file the Joint

Appendix; and it is further

      ORDERED that Commerce shall file the administrative record within 14 days

of the date of filing of its remand redetermination.

                                                        /s/ Claire R. Kelly
                                                       Claire R. Kelly, Judge


Dated:       January 4, 2021
             New York, New York
